DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 06/18/2020.  Claims 1-9 are canceled. Claims 10–18 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-009015, filed on 01/23/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2020 and 10/12/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “frame” and “drone” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "30" have both been used to designate the “drone” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION-PROCESSING DEVICE AND INFORMATION- PROCESSING METHOD FOR DETERMINING AN INSPECTION TIMING FOR AN AERIAL VEHICLE.
The abstract of the disclosure is objected to because reference numbers of the main technical features, if recited in the abstract, should be placed between parentheses.  Correction is required.  See MPEP § 1826.
The disclosure is objected to because of the following informalities: 
Paragraph 0032 of the Specification recites “…drone 30…” which should be “…drone 20…”.  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, the 2nd limitation, “the acquired flight plan” should read --the flight plan--, “the acquired flight history” should read --the flight history--, so as to be consistent with the 1st limitation of claim 18.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	acquisition unit in claims 10 and 17, the structure of the “acquisition unit” is not explicitly disclosed in the Specification;
b.	determination unit in claims 10-17, the structure of the “determination unit” is not explicitly disclosed in the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 17 recite an acquisition unit configured to acquire a flight plan and a flight history…/unplanned-flight history… The “acquisition unit” invokes 112(f), where structure, material or act must be given in the specification for the acquisition unit to perform the function of acquiring a flight plan and a flight history/unplanned-flight history. The specification lacks detailed description of the acquisition unit. It is not obvious to one of ordinary skill in the art what the acquisition unit is, what the advantages of using an acquisition unit are and how a flight plan and a flight history/unplanned-flight history is acquired by the acquisition unit, therefore the specification lacks written description to support the limitation of an acquisition unit.
Claims 10-17 recite a/the “determination unit configured to determine an inspection timing …”. The “determination unit” invokes 112(f), where structure, material or act must be given in the specification for the acquisition unit to perform the function of determining an inspection timing. The specification lacks detailed description of the determination unit. It is not obvious to one of ordinary skill in the art what the determination unit is, what the advantages of using a determination unit are and how an inspection timing is determined by the determination unit, therefore the specification lacks written description to support the limitation of a determination unit.
Claims 11-17 are rejected by virtue of the dependency on claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “a flight plan” in line 2, but further recites “an acquired flight plan” in line 5. It is unclear whether the “acquired flight plan” as recited in line 5 is the same “flight plan” as recited in line 2, or whether it refers to a different flight plan. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The “an acquired flight plan” in line 5 is interpreted by the examiner as “the flight plan” for the purpose of examination.
Claim 10 recites “a flight history” in line 2, but further recites “an acquired flight history” in line 5. It is unclear whether the “acquired flight history” as recited in line 5 is the same “flight history” as recited in line 2, or whether it refers to a different flight history. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The “an acquired flight history” in line 5 is interpreted by the examiner as “the flight history” for the purpose of examination.
Claims 11-16 recite “the acquired flight plan”. Claim 10, upon which claims 11-16 is dependent, recite “…acquire a flight plan…” in line 2 (“the flight plan” in line 3) and “…an acquired flight plan…” in line 5. It is not clear “the acquired flight plan” in claims 11-16 is the “flight plan” in lines 2-3 OR the “flight plan” in line 5. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). 	Claims 11-13 recite “the acquired flight history”. Claim 10, upon which claims 11-13 is dependent, recite “…acquire… a flight history…” in line 2 (“the flight history” in line 2) and “…an acquired flight history…” in line 5. It is not clear “the acquired flight history” in claims 11-13 is the “flight history” in lines 2 OR the “flight history” in line 5. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b).	
Claim 17 recites “…and a difference between an acquired unplanned-flight history and a flight history of another aerial vehicle…” which is not clear. It is not clear “an acquired unplanned-flight history” is the same “unplanned-flight history” of lines 4-5 of claim 17 OR is a different “acquired unplanned-flight history”. In addition, it is not clear if “an unplanned-flight history” in line 8 is for “the aerial vehicle” OR the “another aerial vehicle”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b).
Claim limitation “acquisition unit” in claims 10 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “acquisition unit” is recited in the claim as having the function of acquiring a flight plan and a flight history/unplanned flight history. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “determination unit” in claims 10-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “determination unit” is recited in the claim as having the function of determining an inspection timing. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-17 are rejected by virtue of the dependency on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 18 is directed to an information-processing method (i.e., a process).  Therefore, claim 18 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 18 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 18 recites: 

An information-processing method comprising: 
- acquiring a flight plan and a flight history, the flight history being a history of flight made by an aerial vehicle based on the flight plan; and 
- determining an inspection timing for the aerial vehicle based on a difference between the acquired flight plan and the acquired flight history.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining...” in the context of this claim encompasses a person looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

An information-processing method comprising: 
- acquiring a flight plan and a flight history, the flight history being a history of flight made by an aerial vehicle based on the flight plan; and 
- determining an inspection timing for the aerial vehicle based on a difference between the acquired flight plan and the acquired flight history.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “acquiring a flight plan and a flight history...,” the examiner submits that these limitation are insignificant extra-solution activities that merely use a computer to perform the process.  In particular, the acquiring step is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 18 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “acquiring…,” the examiner submits that the limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitation of “acquiring...” is well-understood, routine, and conventional activities because the background recites that the acquiring is conventional data acquisition/data transmission.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
Claim 10, an apparatus claim (an information-processing device), includes limitations analogous to claim 18 a process claim (an information-processing method), but adds an acquisition unit and a determination unit. These generically recited computer elements (hardware or software) do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, claim 10 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
Dependent claims 11-17 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 11-17 are not patent eligible under the same rationale as provided for in the rejection of independent claims 10 and 18. 
Therefore, claims 10-18 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter (US9310222, hereinafter Suiter).
As to claims 10 and 18, Suiter teaches an information-processing device and an information-processing method comprising: 
an acquisition unit configured to acquire a flight plan and a flight history, the flight history being a history of flight made by an aerial vehicle based on the flight plan (see at least Suiter, col 4, lines 18-27 for determining expected aircraft position and altitude, expected trajectory… and determining current aircraft position and altitude, current trajectory…); and 
a determination unit configured to determine a timing for landing for the aerial vehicle based on a difference between an acquired flight plan and an acquired flight history (see at least Suiter, col 4, lines 28-37 for determining a difference between current and expected position, altitude, trajectory… and based on the difference, determining error and emergency; lines 38-52 for determining level of emergency, selecting from at least one of land as soon as practicable, land as soon as possible and land immediately). 
	Yet, Suiter does not explicitly teach …determining an inspection timing for the aerial vehicle. 
	However, Suiter does teach when an emergency state is declared, determining the best landing site, target radius represents a need to land as soon as practicable, considering any available services within a broad radius (see at least Suiter col 19, line 60-col 20, line 25) and the magnitude of the  deviation may inform the system of the severity of the emergency, and the system may set the corresponding target radius accordingly and adjust landing site priorities depending on the specific emergency including prioritizing hospitals and repair facilities (see at least Suiter col 24, lines 20-47, Fig. 8A-E and related text). Therefore, it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that when there is an emergency that the aircraft cannot perform expected tasks, a determination is made on how quickly the aircraft need to be landed and the aircraft inspected at/near the landing site based on the level of emergency to maximize safety.
As to claim 11, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches wherein: 
the acquired flight plan and the acquired flight history include plural items (see at least Suiter, col 4, lines 18-27 for current and expected aircraft position, altitude, trajectory…); 
a difference is calculated for each of the plural items (see at least Suiter, col 4, lines 28-34 for determining magnitude of difference between at least one of current position, altitude, trajectory and expected position, altitude, trajectory…); and 
the determination unit is configured to determine, based on a difference calculated for one of the plural items, an inspection timing for a component of the aerial vehicle, the component corresponding to the one of the plural items (see at least Suiter, col 20, lines 42-54 for aircraft’s slide slope and speed vary depending on whether its emergency state is single-engine, aux-engine or engine out and the optimal approach course may vary accordingly, col 19 lines 44-65 further teaches in an engine out state, the aircraft need immediate landing, and considering available service for ALS, also see Fig. 8 and related text).
As to claim 12, Suiter teaches the information-processing device according to Claim 10. Suiter further teaches wherein: 
the aerial vehicle has a function of avoiding a collision with an obstacle (see at least Suiter, col 8, lines 1-2 for obstacle avoidance procedure, also see claim 23); and 
the determination unit is configured to subtract a difference caused by avoiding a collision with an obstacle from the difference between the acquired flight plan and the acquired flight history, and to determine an inspection timing based on a result of the subtraction (see at least Suiter, col 4, lines 38-40 for determining a difference caused by traffic and weather, flight plan change…, i.e. factors that will cause trajectory change not due to error of the aircraft, col 4, lines 40-44 for determining a level of emergency and select landing site based on level of emergency, also see col 9 lines 1-7,  Fig. 8 and related text).
As to claim 13, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches wherein the determination unit is configured, upon detecting that the aerial vehicle has flown during a time period when there is specific weather, to subtract a difference made during the time period from the difference between the acquired flight plan and the acquired flight history, and to determine an inspection timing based on a result of the subtraction (see at least Suiter, col 4, lines 38-40 for determining a difference caused by traffic and weather, flight plan change…, i.e. factors that will cause trajectory change not due to error of the aircraft, col 4, lines 40-44 for determining a level of emergency and select landing site based on level of emergency, also see col 9 lines 1-7,  Fig. 8 and related text).
As to claim 14, Suiter teaches the information-processing device according to Claim 10. 
Suiter further teaches wherein the determination unit is configured to: correct the difference based on a difficulty level of the acquired flight plan, an amount of correction increasing in proportion to the difficulty level; and to determine an inspection timing based on the corrected difference (see at least Suiter, col 22, line 53-col 23, line 21 for unusual condition varies depending on the phase of flight in which the condition occurs (taxi, takeoff, initial climb, cruise, weather avoidance…). Depending on specific phase of flight in which a deviation from performance norm occur, the controller may account for a broader or narrower deviation from performance norms in determining whether a deviation represents a route event or unusual condition (emergency), i.e. different phase of flight has different difficulty levels, and the deviation is adjusted based on the difficulty levels).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter in view of Gutierrez (US20190033892, hereinafter Gutierrez).
As to claim 15, Suiter teaches the information-processing device according to Claim 10.
 Suiter further teaches different difficulty level and the deviation from norm is considered based on the different difficulty levels (see at least Suiter col 22, lines 53-col 23 line 21), and emergency operating procedure related to zero-thrust, partial-thrust and normal-thrust, and planning landing site based on the thrust condition (see at least Suiter, col 4, lines 57-64), i.e. determining inspecting timing based on a difference between norm and degraded thrust performance.
Suiter does not teach the acquired flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since the aerial vehicle started to be used; and the determination unit is configured to correct the difference based on the elapsed time, an amount of correction decreasing in proportion to the elapsed time; and to determine an inspection timing based on the corrected difference.
However, in the same field of endeavor, Gutierrez teaches controller can maintain precise navigation of the UAV when the systems parameters change in flight. Motor parameters may change due to aging/degrading conditions that generates less thrust over time, and the controller can compensate the aging/degradation, i.e. correct the difference based on elapses time and more aging need more corrections (see at least Gutierrez, para 0021).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information-processing device disclosed by Suiter to include the acquired flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since the aerial vehicle started to be used; and the determination unit is configured to correct the difference based on the elapsed time, an amount of correction decreasing in proportion to the elapsed time; and to determine an inspection timing based on the corrected difference as disclosed by Gutierrez to provide better UAV control as components of the UAV ages.
As to claim 16, Suiter teaches the information-processing device according to Claim 10. 
Suiter further teaches different difficulty level and the deviation from norm is considered based on the different difficulty levels (see at least Suiter col 22, lines 53-col 23 line 21), and emergency operating procedure related to zero-thrust, partial-thrust and normal-thrust, and planning landing site based on the thrust condition (see at least Suiter, col 4, lines 57-64), i.e. determining inspecting timing based on a difference between norm and degraded thrust performance.
Gutierrez further teaches the acquired flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since a component of the aerial vehicle started to be used; and the determination unit is configured to correct the difference based on the elapsed time and an importance level of the component, an amount of correction decreasing in proportion to the elapsed time and the importance level; and to determine an inspection timing based on the corrected difference (see at least Gutierrez, para 0021 for the  controller can maintain precise navigation of the UAV when the systems parameters change in flight. Motor parameters may change due to aging/degrading conditions that generates less thrust over time, and the controller can compensate the aging/degradation, i.e. correct the difference based on elapses time and more aging need more corrections).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suiter in view of         Miller (US20070146167, hereinafter Miller).
As to claim 17, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches the aerial vehicle is one of aerial vehicles that are classified into groups by flight performance (see at least Suiter col 24, line 64-col 25, line 13 for aircraft and aircraft types, expected performance of his/her aircraft and aircraft types) determining an inspection timing based on identified emergency condition (see at least Suiter col 4 lines 28-52, col 24, lines 20-47, Fig. 8A-E and related text).
Suiter does not teach the acquisition unit is further configured to acquire an unplanned-flight history for the aerial vehicle, the unplanned-flight history being a history of flight not following the flight plan; and the determination unit is configured to determine an inspection timing based on the difference and a difference between an acquired unplanned-flight history and a flight history of another aerial vehicle that belongs to a same group as the aerial vehicle.
However, in the same field of endeavor, Miller teaches if at least one of the flight characteristics deviates from at least one of the normal flight characteristics alert the user one or more abnormal flight characteristics (see at least Miller, para 0061, also see Fig. 8, claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information-processing device disclosed by Suiter to include the acquisition unit is further configured to acquire an unplanned-flight history for the aerial vehicle, the unplanned-flight history being a history of flight not following the flight plan; and the determination unit is configured to determine an inspection timing based on the difference and a difference between an acquired unplanned-flight history and a flight history of another aerial vehicle that belongs to a same group as the aerial vehicle as disclosed by Miller detect and report an alert condition of a vessel (Miller, para 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turung, US20100174426: determining an emergency situation of an aircraft based on a deviation of between planned and actual flight path.
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667